Bell, J.
We are of opinion that there is no error in the judgment of the court below for which the same ought to be reversed. The evidence was such as authorized the jury to find that the plaintiff in the court below was indebted to the defendant for the balance, of the price of the horse. The evidence showed a sale of the horse by the defendant to the plaintiff. The terms of the sale, and the delivery of the horse by the defendant, were sufficiently established. There is no soundness in the objection that the court erred in entertaining the defendant’s plea of set-off, because the price of the horse was a sum not within the jurisdiction of the justice of the peace, from whose court the cause was removed by certiorari. The price of the horse, as agreed upon by the parties, was over one hundred dollars, but the amount pleaded in set-off by the defendant was only a balance of fifty dollars remaining unpaid. The defendant’s claim against the plaintiff was within the jurisdiction of the justice of the peace. (See Swigley v. Dickson, 2 Tex., 192; Duer v. Seydell, 20 Tex., 61; Davis and Wife v. Pinckney, 20 Tex., 340.)
The judgment of the court below is affirmed.
Judgment affirmed.-